DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 3-27 and 29-51 are pending and have been examined in this application. 
Claims 1, 3-17 are currently amended; claims 2 and 28 are canceled;  49 are original; claims 17-27 and 29-50 are currently amended and withdrawn;
Claims 1, 3-16 and are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/07/2020 and reviewed by the Examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-16 and 51-84 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 6 recites the recitations “the internally threaded sleeve, the threaded sleeve” making it unclear how many sleeves are being claimed.
Claim 2 recites the limitation "the post" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inward facing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inward facing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is further indefinite because it is unclear how many adhesives are being claimed. In other word it is unclear whether the term “an adhesive” recited in claim 9 is referring to the adhesive recited in claim 1 or to some other element.
Claim 13 recites the limitation "the adhesive layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inward facing surface to the surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the adhesive layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the mounting cleat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 is indefinite because claim 54 depends on the canceled claim 19. Thus, making the scope unclear.
54 recites the limitation "the one or more mounting cleats" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "the clip" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the helmet mount interface portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 66 is indefinite because it is unclear which surface is referred as “the surface”.
Claim 71 recites the limitation "the mounting cleat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 72 is indefinite because it is unclear what scope how many head portions having the diameter are being claimed. In other words it is unclear whether the head portion having the diameter greater than a diameter recited in claim 72 is referring to the head portion having the diameter greater than the diameter recited in claim 1 or to some other element because they are given the same designation.
Claim 73 contains similar issue as noted with respect to claim 72 regarding the term “an adhesive bond”.
Claim 74 recites the recitation of claim1, thus fails to further limit the scope.
Claim 75 recites the limitation "the mounting cleat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 77 recites the limitation "the mounting cleat IS" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 54 and 74 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 54 depends on a canceled claim, claim 74 recites the recitation already recited in claim 1. Thus, claims 54 and 74 fail to further lmit the scopes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-4, 6-16 and 51-84 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631